Name: Commission Regulation (EC) No 3269/94 of 21 December 1994 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector as regards the specific transitional measures applying to Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: European construction;  animal product;  executive power and public service;  cooperation policy;  management
 Date Published: nan

 29. 12. 94No L 339/46 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3269/94 of 21 December 1994 amending Regulation (EEC) No 3886/92 laying down detailed rules (or die application of the premium schemes provided for in the beef and veal sector as regards the specific transitional measures applying to Austria, Finland and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden and in particular Articles 29, 149 (1 ) and 150 (3) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 4 b and d thereof, Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion, the institutions of the Union may adopt before accession the measures arising from Article 149 of the Act, which measures shall enter into force subject to and on the date of the entry into force of the said Treaty ; Whereas Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 2526/94 (4), lays down detailed rules for the application of the premium schemes provided for in Regulation (EEC) No 805/68 ; whereas the accession of Austria, Finland and Sweden requires that specific adjustments and transitional measures be provided for ; Whereas Sweden should be given permission not to apply the Commission definition of suckler cow during a transi ­ tional period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 1 . The following Article 59 a is inserted : !'Article 59 a Transition of Austria, Finland and Sweden to the premium schemes 1 . As regards applications for the special premium referred to in Article 4 b of Regulation (EEC) No 805/68 that are lodged between 1 January and 31 March 1995, Austria, Finland and Sweden may reduce the retention period referred to in Article 4 of this Regulation to one month by age bracket. Furthermore, in the case of applications lodged between 1 January and 28 February 1995, these Member States may make provision for the retention period to start before the application. In such cases, the application must be accompanied by a declaration from the producer certifying that the animal in ques ­ tion has actually been fattened and that the means of production that enabled this fattening exist on his holding. This declaration will be spot checked by the competent authorities. 2. As regards the applications for the suckler cow premium referred to in Article 4 d of Regulation (EEC) No 805/68 for the years 1995 and 1996, Sweden may, by way of derogation from Article 22 of this Regula ­ tion, consider cows of the breeds listed in Annex II to this Regulation and cows bred from a cross between these breeds as cows belonging to a meat breed within the meaning of the third indent of Article 4 a of Regu ­ lation (EEC) No 805/68, provided that they have been covered or inseminated by bulls of a meat breed. The number of cows eligible under the above provi ­ sions may not exceed the number of suckler cows for which the producer received the premium for 1992 or 1993 in accordance with Swedish legislation. 3 . By way of derogation from Articles 27 and 34 of this Regulation, Austria, Finland and Sweden shall establish the conditions governing allocation of the individual ceilings referred to in Article 4 d (la) of Regulation (EEC) No 805/68 during the first two years of application of the premium scheme, as well as those relating to the transfer and/or temporary leasing of rights to the suckler cow premium. These Member States shall submit these conditions to the Commis ­ sion for examination before 31 March 1995. 4. The notifications to the Commission laid down in this Regulation shall be supplied only in respect of the data relating to the periods commencing after accession.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows : (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 391 , 31 . 12. 1992, p. 20 . (4) OJ No L 269, 20. 10. 1994, p. 9. 29. 12. 94 Official Journal of the European Communities No L 339/47 2. In Annex I, footnote (a) is replaced by the following : '(a) Alphanumeric number the first two characters of which indicate the issuing Member State (01 = Belgium, 02 = Denmark, 03 = Germany, 04 = Greece, 05 = Spain, 06 = France, 07 = Ireland, 08 = Italy, 09 = Luxembourg, 10 = Netherlands, 11 = Portugal, 12 = United Kingdom, 13 = Austria, 14 = Finland and 15 = Sweden). The first two characters may be replaced by the two letters which are used to iden ­ tify the Member State in the context of cattle eartagging.' 3 . The following references are added to Annex III in the alphabetical order laid down in the Act of Accession : 'Austria = 4 100 kg Finland = 5 500 kg Sweden = 6 400 kg.' Article 2 This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission